DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, corresponding to Claims 1-9 and 16-21, in the reply filed on July 8, 2022 is acknowledged.  Accordingly, Claims 10-15, 22, and 23 are withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 18, and 19 provide coarseness values for the pulp fiber across different ranges.  However, none of these claims provide a unit for the coarseness values.  For the purposes of examination, the Office will presume that the unit for coarseness should be mg/100 m, since such unit is utilized in the Specification.  However, for the sake of clarity, an appropriate correction or clarification should be made to these claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 9, 16, 17, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0170402 to Knowlson et al. (“Knowlson”).
With regard to Claim 1, Knowlson discloses a hydroentangled nonwoven web that is water disposable comprising no less than 50% by weight of natural cellulose fibers having a length of no more than 3.5 mm combined with no more than 50% by weight staple fiber having a fiber length of no less than 8 mm.  See, e.g., Abstract, entire document.  Knowlson teaches that the cellulose fiber is wood pulp and the staple fiber is lyocell.  Paragraph [0013].  Knowlson discloses that the length of the pulp fiber is preferably 2.5 to 3.5 mm.  With regard to Claims 2, 16, and 17, Knowlson teaches that the weight ratio of lyocell to pulp is about 25:75, paragraph [0013], which means that the pulp is present in an amount greater than the lyocell.  With regard to Claims 5 and 21, Knowlson teaches the nonwoven web has a basis weight in the range of 20 to 100 gsm, preferably 60 to 80 gsm.  Paragraph [0029].  With regard to Claim 6, Knowlson teaches the nonwoven web can be embossed.  Paragraph [0028].  With regard to Claim 9, Knowlson teaches that synthetic and binding fibers are not used in their nonwoven.  Paragraph [0009].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-9, 16, 17, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0199301 to Strandqvist (“Strandqvist”).
With regard to Claim 1, Strandqvist discloses a flushable moist wipe or hygiene tissue comprising a hydroentangled fibrous nonwoven material, wherein the nonwoven material comprises pulp in an amount of 70% by weight and the remaining amount comprises manmade fibers or natural fibers having a length of at least 6 mm.  See, e.g., Abstract, entire document.  Strandqvist discloses that the manmade fibers having a length of at least 6 mm can be lyocell.  Paragraph [0022]; see also paragraphs [0048] to [0068] (Examples 1-7).  Strandqvist discloses that the pulp fibers have a length of about less than 1 mm up to about 6 mm, which sufficiently covers the claimed pulp fiber length of 1.5 to 5 mm.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”  M.P.E.P. 2144.05(I) (citing In re Wertheim, 541 F.2d 257 (CCPA 1976)).  With regard to Claims 2, 16, and 17, Strandqvist teaches that the weight ratio of lyocell to pulp can be about 25:75, see Examples 1-7, which means that the pulp is present in an amount greater than the lyocell.  With regard to Claims 4 and 20, Strandqvist teaches the lyocell has a titer of 1.7 dtex.  Examples 1-7.  With regard to Claims 5 and 21, Strandqvist teaches the nonwoven web has a basis weight in the range of 40 to 100 gsm, paragraph [0035], exemplifying webs having a basis weight of about 65 gsm to 70 gsm.  Table 1.  With regard to Claim 6, Strandqvist teaches the nonwoven web can be embossed or otherwise textured.  Paragraph [0038].  With regard to Claim 7, Strandqvist teaches the nonwoven web has a dry tensile strength greater than 50 N/5 cm in the machine direction and greater than 10 N/5 cm in the cross direction.  Table 1 (Examples 1, 4, 5, and 7).  With regard to Claim 8, Strandqvist teaches the nonwoven web has a wet tensile strength greater than 15 N/5 cm in the machine direction and greater than 5 N/5 cm in the cross direction.  Table 1 (Examples 1 and 3-7).  With regard to Claim 9, Strandqvist does not disclose using thermoplastic binder, nor do the Examples 1-7 utilize additional synthetic material. 

Claims 3, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Strandqvist in view of U.S. Patent Application Publication No. 2006/0008621 to Gusky et al. (“Gusky”).
With regard to Claims 3, 18, and 19, Strandqvist does not disclose the coarseness of the pulp fiber.  However, Strandqvist does suggest that softwood pulp fibers can be used.  Paragraph [0023].  Gusky is also related to nonwoven webs comprising pulp fiber useful as wipe products.  See, e.g., Abstract, entire document.  Gusky teaches that low coarseness softwood pulp fibers can be used in such wipes, such that the coarseness of the pulp is less than about 18 mg/100 m, less than about 16.5 mg/100 m, or even less than about 15 mg/100 m.  Paragraph [0032].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the softwood pulp fiber disclosed by Strandqvist with a coarseness that is in the range of 8 to 20 mg/100 m, in the range of 10 to 15 mg/100 m, or in the range of 12 to 14 mg/100 m, since Gusky teaches that pulp coarseness is suitable for use in wet wipe applications, and because “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456 (CCPA 1955).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789